          Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 1 of 32



                                UNITED STATES DISTRICT COURT
                                            for the
                                  DISTRICT OF CONNECTICUT


                                                        :
FAUZIA F. QAMAR,                                        :
     Plaintiff                                          :
                                                        :       CASE NO. 3:18-CV-01359 (JBA)
v.                                                      :
                                                        :
SHERIDAN HEALTHCARE OF                                  :
CONNECTICUT, P.C.,                                      :
     Defendant                                          :       DECEMBER 2, 2019
                                                        :

                 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
                       MOTION FOR SUMMARY JUDGMENT

I.        INTRODUCTION

                  Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56 of

this District, Sheridan Healthcare of Connecticut, P.C. (“Sheridan”) hereby moves this Court for

an entry of summary judgment as to all seven counts of the operative Second Amended

Complaint of Plaintiff Fauzia Qamar, M.D., dated February 15, 2019.1

II.       SUMMARY

                  In short, this case amounts to nothing more than the textbook situation in which

longstanding employees—male and female alike—who were used to an easy and flexible

manager react negatively to a new manager’s more stringent management style. It is undisputed

that Plaintiff is one of the employees who reacted negatively to her new manager and that she

lodged complaints about his management style with Sheridan management. It is also undisputed

that Plaintiff’s new manager formally performance-managed Plaintiff for the same performance

issues noted by her previous manager. And it is undisputed that when Plaintiff flagrantly


1
    References to the operative Second Amended Complaint are cited as “Compl.”
           Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 2 of 32



violated the terms of this formal performance management—that spanned the course of well over

a year and culminated in a final, job-determinative Performance Improvement Plan (“PIP”)—it

was Sheridan senior management, not her manager, who made the decision to terminate

Plaintiff’s employment.

                  As explained more fully below, all of the material, undisputed evidence in this

case demonstrates that Plaintiff’s claims are not only implausible but unsustainable as a matter of

law. Accordingly, Defendant respectfully requests that this Court summarily dismiss all seven

counts of the Complaint.

III.      FACTUAL BACKGROUND

                  Sheridan is a multi-specialty medical group that embeds its employees within

hospitals throughout the country, including at Day Kimball Hospital (“DKH”) in Putnam, CT,

where Sheridan was under contract to provide a group of anesthesia medical professionals.

Exhibit K, Guslits Dep. Tr., pp. 20:6-10; Exhibit V, Graham Dep. Tr., pp. 10:23-11:3.2

                  Plaintiff entered into an Employment Agreement with Sheridan in September

2004 and began working at DKH in October 2004. Exhibit B, Pl. Dep. Tr., pp. 56:23-57:1;

Exhibit Y.3 Plaintiff’s Employment Agreement provided that Sheridan could terminate her

employment for cause, upon written notice, for inter alia: “(1) negligence, misfeasance or

malfeasance in connection with performing or discharging Employee’s obligations under this

Agreement or (2) commissions of acts that in any way jeopardize or damage the professional

integrity, reputation or relationship of the Company or any of its Affiliates.” Exhibit Y.

                  When Plaintiff started at DKH, the anesthesia department was staffed by four

anesthesiologists and three Certified Registered Nurse Anesthetists (“CRNAs”). Exhibit B, Pl.


2
    Certified copies of excerpts of deposition transcripts are attached hereto.
3
    Exhibits as authenticated at depositions are attached hereto and described in the accompanying index.

                                                      2
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 3 of 32



Dep. Tr., pp. 60-61. Steven Schimmel, M.D., was the Chief of Anesthesia, and Plaintiff’s

supervisor. Exhibit A, Schimmel Dep. Tr., pp. 12:19-22. By all accounts, Dr. Schimmel was a

laid-back manager.       See Exhibit A, Schimmel Dep. Tr. pp. 16:18-17:22, 24:16-25:2-4

(explaining he did not issue discipline to his subordinates); Exhibit B, Pl. Dep. Tr., pp. 98:13-20

(describing being “happy” with Dr. Schimmel’s management but DKH wanting him to “do a

little more”).

                 From the beginning of her tenure Plaintiff regularly displayed defensive, angry,

unprofessional behavior at work. Plaintiff yelled at her colleagues in front of patients and other

non-departmental employees. Exhibit A, Schimmel Dep. Tr., pp. 16:18-20; see also Exhibit N,

Deborah Lutner Dep., pp. 72:17-73:4; Exhibit R, Chervenkov Dep. Tr., pp. 23:17-25:3; Exhibit

S, Soliman Dep. Tr., pp. 121-122. Plaintiff would lose her temper like this multiple times a

month over various mundane workplace matters. Exhibit A, Schimmel Dep. Tr., pp. 16:25-17:2;

see also Exhibit N, Lutner Dep. Tr., p. 74:15-75:20 (describing multiple people who were aware

of Plaintiff losing her temper). Dr. Schimmel counseled Plaintiff frequently about her behavior.

Exhibit A, Schimmel Dep. Tr., pp. 16:11-24.       When Dr. Schimmel addressed the issues with

her, Plaintiff invariably responded unprofessionally and defensively. Exhibit A, Schimmel Dep.

Tr., pp. 17:17-18:7; see also Exhibit N p. 74:21-24.        And, although clinically, Plaintiff’s

performance was “adequate,” she did have some clinical issues (e.g., placing epidurals in obese

laboring patients), to which she responded to feedback with the same defensiveness. Exhibit A,

Schimmel Dep. Tr., pp. 20:2-20, 23; Exhibit S, Soliman Dep. Tr., pp. 120:14-121:8.

                 In January 2015, Ahmed Soliman, M.D., who had been a staff anesthesiologist at

DKH since 2014, became the Chief of the anesthesia department and Plaintiff’s new supervisor.

Exhibit B, Pl. Dep. Tr., pp. 102:17-22; 103:22-25. At that time, DKH administration was



                                                 3
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 4 of 32



unhappy with the anesthesia services being provided by Sheridan. Exhibit V, Graham Dep. Tr.,

pp. 30:11-31:21. Dr. Soliman had a different, stricter style of management than Dr. Schimmel.

Exhibit A, Schimmel Dep. Tr., pp. 70:18-71:4; Exhibit R, Chervenkov Dep. Tr., p. 18:10-18.

DKH administration was happy with the changes made under Dr. Soliman and his new

management style. Exhibit V, Graham Dep. Tr., pp. 28:2-30:10. However, as is frequently the

case when a stricter manager takes over, Sheridan staff—both male and female—expressed

concerns about Dr. Soliman’s management style. See Exhibit S, Soliman Dep. Tr., pp. 183:21-

184:11; Exhibit V, Graham Dep. Tr., p. 26:6-23; Exhibit A, Schimmel Dep. Tr., p. 70:2-71:4.

               Plaintiff made it clear that she was not happy with the new rules and management

style of Dr. Soliman. Plaintiff’s job—for which she was compensated at well-over a quarter

million dollars a year—was no longer “easy” under Dr. Soliman. See Exhibit F at Bates No.

SHERIDAN 693 (describing her job as “very easy” before Dr. Soliman); see also Exhibit B, Pl.

Dep. Tr., pp. 165:23. Quite simply, Plaintiff did not respect Dr. Soliman – primarily because he

expected her (and all others in the department) to work hard and effectively. Exhibit B, Pl. Dep.

Tr., pp. 151: 4-5; see also Exhibit BB (staff meeting reiterating the rules to be followed by all).

Dr. Soliman’s demand that all Sheridan clinicians provide excellent and efficient care was

getting in the way of Dr. Qamar’s desire not to work. Exhibit B, Pl. Dep. Tr., pp. 76:3-6

(Plaintiff’s testimony that “I had to take care of certain things pertaining to my family, and I

didn’t wanted [sic] to work.”); Exhibit D; Exhibit BB (“The Anesthesia department is a small

team of providers and we ALL should work together to provide excellent care and efficient

delivery of our service.”). Dr. Qamar made her desire not to work clear by complaining vocally

about her work assignments and schedule. Exhibit A, Schimmel Dep. Tr., pp. 55-59; Exhibit B,

Pl. Dep. Tr., pp. 166:17-169:22; Exhibit F at Bates No. SHERIDAN 693; Exhibit DD; Exhibit E;



                                                4
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 5 of 32



Exhibit FF, Mardani Dep. Tr., pp. 21:2-12, 34:17-35:16. Plaintiff also would ask her colleagues

to do her work. Exhibit A, Schimmel Dep. Tr., pp. 68:22-69:14; Exhibit S, Soliman Dep. Tr., p.

104:6-105:3. Nor did Plaintiff want to follow the new rules, such as punching in and out of work

or carrying the phone that allowed for immediate contact throughout the hospital. Exhibit B, Pl.

Dep. Tr., pp. 106:8-16, 149:5-20; Exhibit D ¶¶ 2, 3. Plaintiff expressed her discontent to

everyone and anyone who would listen – including sending long, rambling text messages

complaining about Dr. Soliman. Exhibit AA; Exhibit V, Graham Dep. Tr., p. 25:7-21; Exhibit E;

Exhibit Z.   Dr. Soliman struggled to manage Plaintiff’s behavior and confirmed with Dr.

Schimmel that Plaintiff’s behavior had been an ongoing concern. Exhibit A, Schimmel Dep. Tr.,

pp. 54-55.

              Another example of Plaintiff’s consistent complaining about Dr. Soliman without

a full understanding of the demands he was juggling in running the department related to

“running the board.” Plaintiff complained that she wanted to “run the board”—meaning the

doctor in charge of scheduling and coordinating anesthesia assignments for the day—even

though she did not have the aptitude to do so. Exhibit B, Pl. Dep. Tr., pp. 61:20-63:14. Dr.

Schimmel testified he rarely if ever asked Plaintiff to run the board because she was too

“dogmatic” and “didn’t have the insight that’s necessary to match up the proper provider with

the proper cases or the proper surgeons.” Ex. A, Schimmel Dep. Tr., p. 67:5-8. Dr. Soliman had

a similar assessment of Plaintiff’s ability and did not think she had the skills or demeanor

necessary to run the board effectively.     Exhibit S, Soliman Dep. Tr., pp. 125:16-128:11.

Moreover, after Dr. Soliman took over as Chief, DKH administration requested that whenever

possible, only the Chief and Vice Chief run the board. Exhibit R, Chervenkov Dep. Tr., p.

34:16-23, 61:2-4; Exhibit S, Soliman Dep. Tr., p. 42:7-12.



                                               5
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 6 of 32



               On March 18, 2016, Dr. Soliman met with Plaintiff to discuss this ongoing pattern

of unprofessionalism. Exhibit S, Soliman Dep. Tr., p. 100:11-16. As was Plaintiff’s pattern in

response to any feedback she perceived as negative, she reacted defensively and without self-

reflection. Exhibit EE at Bates No. SHERIDAN 839. And then she immediately emailed

Sheridan management—Dr. Drozdow, President, and Dr. Roger Brown, Regional Medical

Director, and Dr. Guslits, Senior Vice-President for Anesthesiology—to complain about Dr.

Soliman. Exhibit C; Exhibit B, Pl. Dep. Tr., pp. 131. Plaintiff’s reactionary email complained

that Dr. Soliman “delegate[ed] work,” treated employees like “slaves and peasants,” and was

“always after someone for petty things,” and made “the department like a first-grade classroom.”

Exhibit C. Plaintiff’s defensiveness was apparent as she claimed she was a “hard working

person” and went on to accuse Dr. Soliman – her supervisor – of not “do[ing] his fair share.”

Exhibit C. Although Plaintiff used the words “harassment” and “retaliating” in her email, her

complaints related only to her discontent with Dr. Soliman’s management and clinical skills—

she neither stated nor could her words objectively have been interpreted to mean Dr. Soliman

was treating her differently or retaliating against her because she was a woman. See Exhibit C;

Exhibit N, Lutner Dep. Tr., p. 202:17-21; Exhibit K, Guslits Dep. Tr., p. 39:12-17.

               Within three business days of her complaint, Deborah Lutner (formerly Parsons),

Director of Operations, Northeast, and Dr. Guslits traveled to DKH and meet with Plaintiff and

investigate the concerns raised in her email. Exhibit B, Pl. Dep. Tr., pp. 137, 233:21-234:5;

Exhibit K, Guslits Dep. Tr., pp. 131. Dr. Guslits and Ms. Lutner met with six DKH employees

and three Sheridan employees, Plaintiff, Dr. Soliman, and Dr. Chervenkov. Exhibit K, Guslits

Dep. Tr., pp. 132, 134; Exhibit L.




                                                6
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 7 of 32



               Dr. Guslits and Ms. Lutner had intended to meet with Plaintiff and Dr. Soliman

and other Sheridan employees to discuss Plaintiff’s stated concerns about Dr. Soliman. When

they arrived, however, Plaintiff informed them that she had scheduled meetings for them with

five DKH surgeons to discuss her clinical skills. Exhibit K, Guslits Dep. Tr., pp. 135:5-11. Two

of these surgeons also had submitted letters to Sheridan, attesting to their view of Dr. Qamar’s

clinical skills, despite the fact that, as surgeons and not anesthesiologists, they were not in a

position to fully evaluate Plaintiff’s clinical skills. Exhibit K, Guslits Dep. Tr., pp. 129; Exhibit

V, Graham Dep. Tr., p. 45:10-17. Dr. Guslits and Ms. Lutner nonetheless accommodated

Plaintiff’s request that they entertain these meetings.   Exhibit K, Guslits Dep. Tr., pp. 129:12-

130:2, 135:5-11, 135:19-136:15. And, as a result of Plaintiff putting her clinical skills at issue,

they assessed those skills as part of the investigation, thereby learning, inter alia, that Plaintiff

had difficulties placing labor epidurals; sometimes did not remove epidurals at the end of a case;

was historically slow in attending to epidural requests; and was in charge of a room during a

procedure in which a CRNA gave a patient a wrong-side nerve block. Exhibit K, Guslits Dep.

Tr., pp. 138:3-6, 143:7-11, 145:12-24, 151:22-153:4; Exhibit L. Also, in response to Plaintiff’s

contention that she was the hardest-working member of the department, Dr. Guslits examined the

department’s “GTE” numbers, a calculation used by Sheridan to assess how many hours fewer

than 80 in a two-week period the physicians work. Exhibits K, Guslits Dep. Tr., pp. 156:8-16,

172:8-13, 176:18-21; Exhibit S, Soliman Dep. Tr., p. 311:24. According to the report pulled for

the timeframe in which they were conducting the investigation, Plaintiff had, by far, the highest

GTE amongst all physicians:




                                                 7
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 8 of 32



    Anesthesiologist            GTE (hours)         Cumulative Hours Worked ˃ 80 hours/pay period
Ahmed MD                            21                                 111
Chervenkov MD                     43.75                                 94
Qamar MD                           173                                  1.5
Shimmel MD                         n/a                                  n/a
Srinivasan MD                      115                                  44

Exhibit L.

                Following this extensive investigation, Dr. Guslits and Ms. Lutner concluded that

Dr. Soliman’s management style was too aggressive and that Plaintiff exhibited highly

unprofessional behaviors that escalated to defensive, disrespectful ones in the face of any

constructive management feedback. See Exhibit L. Dr. Guslits drafted an investigation report in

which he noted this and the fact that the anesthesia group at DKH needed to figure out how to

work together as a team. Exhibit L. To that end, he recommended that Dr. Soliman work on his

management style and Plaintiff work on her professionalism. Exhibit K, Guslits Dep. Tr., pp.

198:16-21; Exhibit L. Accordingly, Ms. Lutner coached Dr. Soliman on communicating more

effectively with the team and addressing issues directly with clinicians.4 Exhibit N, Lutner Dep.

Tr., p. 149:2-14.    Dr. Guslits also instructed Ms. Lutner to follow up with the DKH team to

ensure they were working together. Exhibit K, Guslits Dep. Tr., pp. 196:7-17. In addition, Dr.

Guslits and Ms. Lutner encouraged Dr. Soliman to document the issues he discussed with

Plaintiff that prompted her complaint. Exhibit B, Pl. Dep. Tr., pp. 146:1-10; Exhibit L; see also

Exhibit D. Dr. Soliman did so that same day and included in that list of expectations that

Plaintiff work as a team player, be flexible, and respect him and his decisions. Exhibit D at ¶ 6;


4
  Plaintiff also had policy disagreements with D. Soliman’s clinical decisions. She reported to Dr. Guslits
and Ms. Lutner that she had some “concerns regarding Dr. [Soliman’s] clinical competency.” Exhibit L.
Plaintiff complained that Dr. Soliman rushed pre-op assessments and critiqued his care of a specific
patient. Exhibit C. As Dr. Soliman testified, however, that after he became Chief he instituted changes in
how procedures were handled to make them more efficient and to satisfy complaints from DKH. Exhibit
S, Soliman Dep. Tr., p. 89. Dr. Guslits and Ms. Lutner investigated these concerns and determined that
the patient “had an uneventful post-operative course.” Exhibit L.

                                                    8
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 9 of 32



see also Exhibit G. Plaintiff understood these expectations and thanked Dr. Guslits for the

meeting. Exhibit B, Pl. Dep. Tr., pp. 154:20-23, 155:15-156; Exhibit G. Dr. Guslits committed

to return in May 2016 to check in with Plaintiff, which he did, at which point Plaintiff reported

everything was fine and again thanked him. Exhibit B, Pl. Dep. Tr., p. 194:14-195, 197:12-16,

198:1-7; Exhibit GG.

                Following the transmission of written performance/demeanor expectations to

Plaintiff and these two meetings, Plaintiff improved her professionalism for a period of time.5

Exhibit S, Soliman Dep. Tr., p. 136:6-14. Dr. Soliman acknowledged this improvement - in fact,

in her October 28, 2016 review, he marked Plaintiff as meeting expectations in all but one

category. Exhibit I. There were a few hiccups throughout 2016, however, which Sheridan

addressed with Plaintiff. On April 27, 2016, for example, Dr. Guslits had to instruct Plaintiff to

stop complaining about post-call work. Exhibit H.

                Slowly throughout 2017, however, Plaintiff’s professionalism started to revert

back to regularly engaging in the behaviors for which she had been repeatedly counseled, and in

the winter of 2017, her behavior had become intolerable. On December 4, 2017, Dr. Soliman

circulated a draft of Plaintiff’s performance review to Dr. Brown, Ms. Lutner, and Juanita

Brown, the Practice Manager. Exhibit T. After management discussed the low scores proposed

by Dr. Soliman, Dr. Guslits decided that a PIP was indicated by Plaintiff’s behavior. Exhibit N,

Lutner Dep. Tr., p. 156:8-11; Exhibit S, Soliman Dep. Tr., p. 242:9-13. Accordingly, Dr.

Soliman drafted a PIP for Plaintiff, and he (along with Juanita Brown) met with Plaintiff on

December 7, 2017 to discuss it. Exhibit J. In sum, Dr. Soliman messaged in this meeting/the

PIP, that Sheridan’s expectations of Plaintiff were the same as those that had been highlighted

5
  Dr. Soliman also occasionally raised minor concerns about Plaintiff’s clinical practice. These clinical
issues were not a significant concern to Sheridan management. Exhibit K, Guslits Dep. Tr., pp. 119:12-
23.

                                                   9
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 10 of 32



over the past year and a half: stop complaining about the amount and type of work assigned;

stop watching the clock; and control temper. Exhibit J. Plaintiff’s response to this feedback was

so aggressive and unprofessional—she even accused Dr. Soliman of lying—that Ms. Brown had

to ask her to calm down and noted that she now had firsthand insight into the issues for which

they were performance managing her. Exhibit S, 251:19-253:4; Exhibit B, Pl. Dep. Tr., pp.

231:6-233:4.

               A few weeks after being placed on the PIP—in the early morning hours of

December 30, 2017—out of the blue Plaintiff began sending rambling text messages to her

colleagues, bizarrely accusing Dr. Soliman of “harass[ing]” her, “professional abuse,” and

characterizing him as an “indecent, evil being.” Exhibit M; Exhibit P; see also Exhibit O. This

was the first complaint Sheridan management had heard from Plaintiff about Dr. Soliman since

early 2016. Exhibit M; Exhibit N, Lutner Dep. Tr., p. 147:15-20. In separate texts, Plaintiff

made a preposterous and incoherent accusation against Dr. Soliman—to her co-workers, to

Juanita Brown and to Dr. John Graham, DKH’s Chief Medical Officer—that Dr. Soliman had

“tempered” with her drugs the day before. Exhibit B, Pl. Dep. Tr., pp. 263, 268:10-269:10,

271:3-13; Exhibit P; Exhibit AA at Bates No. P001; Exhibit CC at Bates No. P022. Although

she never saw him do so, Plaintiff apparently created an unsubstantiated belief that Dr. Soliman

had come into her room and replaced her syringe of propofol medication with a different syringe,

even though Plaintiff concedes there was no patient harm or other indication of any issue.

Exhibit B, Pl. Dep. Tr., pp. 253-255:14, 257:24-258:4-16. Plaintiff also conceded she was not

supposed to leave her medication out on a tray in a room unattended. Exhibit B, Pl. Dep. Tr., pp.

70:10-71:13, 255:19-256:9.




                                               10
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 11 of 32



               Plaintiff’s colleagues sent some of Plaintiff’s text messages to Dr. Soliman, who

forwarded them to Dr. Guslits. Exhibit O. On December 31, 2017, Dr. Guslits reviewed the text

messages (including the one in which she called her Chief an “indecent, evil being,”), which he

viewed as being in contravention of the requirements of her PIP. Exhibit K, Guslits Dep. Tr., pp.

110:8-111:14. Accordingly, on that day Dr. Guslits decided to terminate Plaintiff’s employment.

Exhibit II at Bates No. SHERIDAN 456; Exhibit K, Guslits Dep. Tr., pp. 71:22-72:8. As a

result, on January 1, 2018 he contacted Plaintiff and instructed her not report to work the

following day, then on January 2, 2018, he told her not to report to work until further notice.

Exhibit K, Guslits Dep. Tr., pp. 208:22-25; Exhibit Q; Exhibit B, Pl. Dep. Tr. pp. 287:6-288:9.

By that evening of January 2nd, Plaintiff had hired an attorney. Exhibit HH.

               Plaintiff testified she understood at this time her job was in jeopardy. Exhibit B,

Pl. Dep. Tr., 279-280. It was only then, after hiring an attorney and with the recognition that her

employment was about to be terminated, that Plaintiff suddenly re-characterized her concerns

about Dr. Soliman’s management as motivated by gender or any other unlawful animus.

Plaintiff transformed her complaint on January 5, 2018, in a phone call with Tony Ames, Human

Resources Manager, and Anthony Katz, Director of Human Resources—after her newly-retained

attorney sent an email to Sheridan management mirroring her new characterization of events.

Exhibit U, Katz Dep. Tr., pp. 181:14-16, 184:6-7, 189:22-190:2.

               Although Sheridan had previously investigated and resolved Plaintiff’s

complaints about Dr. Soliman, because she was now suddenly claiming the actions were the

result of gender animus, the human resources professionals advised that the situation should be

reviewed again before communicating the final termination decision to Plaintiff. As a result,

they conducted an investigation of Plaintiff’s new complaints of gender discrimination. Exhibit



                                                11
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 12 of 32



U, Katz Dep. Tr., p. 122:12-23. Tony Ames and Anthony Katz spoke with both Plaintiff and Dr.

Soliman, and then Mr. Ames interviewed two CRNAs, Mary Miller and Aziz Anzari, and the

Practice Manager, Juanita Brown. Exhibit U, Katz Dep. Tr., p. 183:20-185:8. Following this

investigation, they found Plaintiff’s complaints of discrimination and retaliation to be

unsubstantiated. Exhibit U, Katz Dep. Tr., p. 151:19-152:15, 201:10-202:1. Ms. Lutner also

spoke to Dr. Soliman about Plaintiff’s accusation that Dr. Soliman had tampered with her drugs,

and Dr. Soliman explained he obviously had not done anything untoward with medication

Plaintiff left on her cart and noted how outrageous that accusation was. Exhibit N, Lutner Dep.

Tr., pp. 142-43.

               Following the investigation by Human Resources, Dr. Guslits did not change his

mind about the decision to terminate Plaintiff’s employment, which he made effective as of

January 23, 2018. Exhibit K, Guslits Dep. Tr., p. 25:11-13, 70:22-71:1; Exhibit X. Dr. Soliman

took no part in the decision to terminate Plaintiff’s employment, and in fact, testified that he

wanted Plaintiff “to stay,” because it is “very difficult to hire anesthesiologists,” and he would

have an “overload of work if she [left].” Exhibit S, Soliman Dep. Tr., p. 72:3-13, 296.

               The same month she was terminated, Plaintiff turned down a job offer from New

York Presbyterian Hospital at an equivalent or greater salary to Sheridan. Exhibit B, Pl.’s Dep.

Tr., p. 309:1-7, 311:3-313. Two months later, in March 2018, she similarly turned down a job

offer from UMass Memorial Health Care. Exhibit B, Pl.’s Dep. Tr., p. 319-21. She ultimately

accepted employment with Anesthesia Associates of Willimantic in October of 2018. Exhibit B,

Pl.’s Dep. Tr., p. 328.




                                               12
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 13 of 32



IV.    PROCEDURAL POSTURE

               After filing with the CT Commission on Human Rights and Opportunities,

Plaintiff initiated this action by complaint dated August 12, 2018.       (Docket Entry No. 1).

Plaintiff amended her complaint twice, and the counts comprising the operative Second

Amended Complaint are as follows:

       FIRST COUNT:   Gender Discrimination in Violation of Title VII;
       SECOND COUNT:  Gender Discrimination in Violation of Connecticut Fair
                      Employment Practices Act (“CFEPA”);
       THIRD COUNT:   Retaliation in Violation of Title VII;
       FOURTH COUNT: Retaliation in Violation of CFEPA;
       FIFTH COUNT:   Violation of Conn. Gen. Stat. § 31-51q;
       SIXTH COUNT:   Breach of Contract; and
       SEVENTH COUNT: Defamation

V.      SUMMARY JUDGMENT STANDARD

               Rule 56(c) of the Federal Rules of Civil Procedure provides that a party is entitled

to summary judgment if “there is no genuine issue of material fact and . . . the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). “[T]he mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; its requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (citations omitted; emphasis in

original). For purposes of a motion for summary judgment, a fact is “material” if it “might affect

the outcome of the suit under the governing law.” Id. at 248. An issue of fact is “genuine” if

“the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

               Once “the moving party has carried its burden under Rule 56(c), its opponent

must do more than simply show that there is some metaphysical doubt as to the material facts. . ..

[T]he mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no


                                                13
         Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 14 of 32



genuine issue of material fact.” Scott v. Harris, 550 U.S. 372, 380 (2007) (emphasis in original;

citation omitted). An employer is entitled to summary judgment “unless the plaintiff can point to

evidence that reasonably supports a finding of prohibited discrimination.” Spiegel v. Schulmann,

604 F.3d 72, 80 (2d Cir. 2010). “The non-moving party may not rely on mere conclusory

allegations nor speculation, but instead must offer some hard evidence showing that its version

of the events is not wholly fanciful.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 202

(2d Cir. 2007).

VI.      ARGUMENT

      A. Sheridan Is Entitled to Summary Judgment on Counts One and Two Because Plaintiff
         Was Terminated For a Legitimate, Non-Discriminatory Reason That Plaintiff Cannot
         Show Was Pretextual.

                  Counts One and Two allege Plaintiff was “denied . . . supervisory opportunities,

prestige and promotional opportunity as male anesthesiologist who were deemed sufficient

qualified to be running the board and when Defendant terminated her employment.” Compl.,

Counts One and Two, ¶¶ 33. The legal analysis applicable to Plaintiff’s discrimination claim in

Counts One and Two is identical: to withstand summary judgment, Plaintiff must demonstrate an

inference of discrimination under the three-tiered burden-shifting test established in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973) and its progeny.6

                  Under the first tier of this test, Plaintiff is required to present a prima facie case of

discrimination by demonstrating that: (1) she is a member of a protected class; (2) she was

qualified for the position; and (3) she was subjected to an adverse employment decision under

circumstances giving rise to an inference of discrimination. McDonnell Douglas Corp., 411 U.S.

6
  Because the Connecticut Supreme Court looks to federal precedent when interpreting and enforcing the
CFEPA, federal courts uniformly hold that the analysis of gender discrimination claims brought under
that Act is identical to that employed in assessing the claim under federal law. See, e.g., Marzano v. S.
New Eng. Tel. Co., No. 3:16-cv-1274 (JAM), 2018 U.S. Dist. LEXIS 154017, at *6, 2018 WL 4341149
(D. Conn. Sep. 10, 2018).

                                                     14
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 15 of 32



at 802; Fisher v. Vassar College, 114 F.3d 1332, 1335 (2d Cir. 1997), cert. denied, 522 U.S.

1075 (1998). If Plaintiff establishes a prima facie case, the burden then shifts to Defendant to

articulate a legitimate, non-discriminatory reason for the adverse employment action. Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (citation omitted). Once Defendant

has met its burden of production, Plaintiff must demonstrate that the legitimate reasons offered

by Defendant were not the true reasons for the adverse action but were instead merely a pretext

for impermissible discrimination.       Reeves, 530 U.S. at 143. “Although the intermediate

evidentiary burden shifts back and forth under this framework, the ultimate burden of persuading

the trier of fact that the defendant intentionally discriminated against the plaintiff remains at all

times with the plaintiff.” Id. at 143 (citation omitted; internal quotations omitted).

                “To overcome summary judgment, Plaintiff must produce not simply some

evidence, but sufficient evidence to support a rational finding that the legitimate, non-

discriminatory reasons proffered by the defendant were false, and that more likely than not

discrimination was the real reason for the employment action. . .. To get to the jury, it is not

enough . . . to disbelieve the employer; the fact finder must also believe the plaintiff's

explanation of intentional discrimination.” Weinstock v. Columbia University, 224 F.3d 33, 43

(2d Cir.2000) (internal quotation marks and alterations omitted). In short, a court should not

“[i]nfer discrimination from thin air” and a plaintiff must provide more than speculation to defeat

summary judgment. See Norton v. Sam's Club, 145 F.3d 114, 119 (2d Cir. 1998).

               Here, it is undisputed that Plaintiff sent a text message to her colleagues,

denigrating her Chief, within weeks of being placed on a PIP regarding her lack of

professionalism. See Exhibit M. Nothing about these circumstances gives rise to an inference of

discrimination, and Plaintiff cannot demonstrate that this reason was mere pretext for terminating



                                                 15
           Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 16 of 32



her on the basis of her sex. See Fleming v. MaxMara USA, Inc., 371 F. Appx. 115, 118 (2d Cir.

2010) (“Only where an employer's business decision is so implausible as to call into question its

genuineness should [a] court conclude that a reasonable trier of fact could find that it is

pretextual.”); Ghent v. Moore, 324 F. Appx. 55, 57 (2d Cir. 2009) (“[I]t is well settled that in

discrimination cases, the Court should not serve as “super-personnel departments,” reviewing

employer disciplinary decisions.”). Indeed, Plaintiff has no evidence that the decision maker in

this case, Dr. Guslits, had any discriminatory bias. Notably, Dr. Soliman was not involved in the

decision to terminate Plaintiff’s employment, and it is undisputed that he did not want her

employment to be terminated because she would be difficult to replace, ultimately resulting in

more work for him. Exhibit S, Soliman Dep. Tr., p. 72:3-13, 296; see also Exhibit K, Guslits

Dep. Tr., p. 25:11-17.

                    Finally, Plaintiff’s claim that she was discriminated against insofar as she was

denied promotional and supervisory opportunities and the “prestige” of running the board is

specious.       First, Plaintiff not being regularly assigned to run the board is not an adverse

employment action because Plaintiff suffered no material harm from that decision. See Zoulas v.

N.Y.C. Dep't of Educ., No. 1:18-cv-2718-GHW, 2019 U.S. Dist. LEXIS 147664, at *51, 2019

WL 4090057 (S.D.N.Y. Aug. 29, 2019) (failing to provide plaintiff with professional

development opportunities did not rise to the level of an adverse employment action).7 Second,

even assuming arguendo it does constitute an adverse employment action, Dr. Schimmel—

whom Plaintiff does not allege discriminated against her—concurred with Dr. Soliman’s

assessment that Plaintiff lacked the requisite skills and demeanor to run the board. Ex. A,

Schimmel Dep. Tr., p. 67:5-8. And, any inference of sex discrimination is negated by the fact

that Dr. Soliman testified that Dr. Schimmel—a male—also did not run the board because he

7
    Unreported cases are attached hereto as Exhibit JJ.

                                                          16
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 17 of 32



lacked the requisite skills. Exhibit S, Soliman Dep. Tr., pp. 129:1-10. Moreover, it is undisputed

that DKH requested that only the Chief and Vice-Chief run the board. Exhibit R, Chervenkov

Dep. Tr., p. 34:16-23, 61:2-4; Exhibit S, Soliman Dep. Tr., p. 42:7-12. In light of these facts,

Plaintiff cannot possibly establish the discriminatory bias necessary to overcome Defendant’s

legitimate, non-discriminatory reason for not regularly assigning Plaintiff to run the board.

               Accordingly, Counts One and Two warrant the entry of summary judgment. See

Zubrow v. Solvay Pharmaceuticals, Civ. No. 03CV1929 (WWE), 2006 U.S. Dist. LEXIS 7039,

2006 WL 288381 (D. Conn. Feb. 3, 2006) (granting summary judgment where plaintiff was

unable to demonstrate that a termination for unsatisfactory work performance and failure to

satisfy her PIP goals was a pretext for discrimination).

   B. Sheridan is Entitled to Summary Judgment on Counts Three and Four Because There is
      No Evidence of a Causal Connection Between any Protected Activity and the
      Termination of Plaintiff’s Employment

               In Counts Three and Four, Plaintiff asserts that the termination of her employment

and denial of the opportunity to run the board was in retaliation for complaining about

discrimination and harassment.      As with her claims of discrimination, the legal analysis

applicable to Count Three (retaliation in violation of Title VII) is identical to that applicable to

Count Four (retaliation in violation of the Connecticut Fair Employment Practices Act/CFEPA).

Kaytor v. Elec. Boat Corp., 609 F.3d 537, 556 (2d Cir. 2010) (applying the legal standard used in

assessing Title VII retaliation claims to similar claims pursued under the CFEPA).

                As the U.S. Supreme Court recently ruled in Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 352 (2013), Plaintiff must demonstrate that the sole, “but for” reason for

her termination was retaliatory animus on the part of the termination decision-maker.            Id.

(holding that retaliation claims must be proven according to traditional principles of but-for



                                                17
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 18 of 32



causation, not the lessened causation test of ‘motivating factor’ applied to status-based

discrimination claims). Although it is unclear whether the “but-for” test applies to Plaintiff’s

CFEPA retaliation claim,8 even under the “motivating factor” McDonnell Douglas burden-

shifting framework analysis, Plaintiff’s claim of retaliation would fail.

               To establish a prima facie case of retaliation, Plaintiff must show that: (1) she

participated in a protected activity known to Sheriden; and (2) she was subjected to an adverse

employment action; and (3) a causal connection exists between the protected activity and the

adverse employment action. Tomka v. Seiler Corp., 66 F.3d 1295, 1308-09 (2d Cir. 1995);

Kaytor, 609 F.3d at 552, 556. Once Plaintiff establishes a prima facie case, Defendant must

proffer a legitimate, non-retaliatory reason for its actions. Thereafter, the burden then shifts back

to Plaintiff to prove that Defendant’s reason was merely a pretext for retaliation. Dixon v. Int’l

Fedn. of Accountants, 416 Fed. Appx. 107, 110-11 (2d Cir. 2011); Tomka, 66 F.3d at 1308.

               As an initial matter, Plaintiff cannot establish she engaged in protected activity

prior to January 5, 2018.      Plaintiff’s March 2016 email complaining about Dr. Soliman’s

management style and clinical skills does not amount to protected activity. See Rojas v. Roman

Catholic Diocese of Rochester, 660 F.3d 98, 103 (2d Cir. 2011) (affirming that “generalized”

complaints that supervisors was making plaintiff’s life miserable did not amount to protected

activity); Saliga v. Chemtura Corp., No. 12-cv-832 (VAB), 2015 U.S. Dist. LEXIS 133135, at

*45, 2015 WL 5797000 (D. Conn. Sep. 30, 2015) (“Complaints presenting general allegations of

harassment unrelated to protected class are not protected activity under Title VII . . . or

CFEPA.”); Miller v. Edward Jones & Co, 355 F. Supp. 2d 629, 643 (D. Conn. 2005) (granting

summary judgment on retaliation claim because “a reasonable fact-finder could not conclude”

8
  Jones v. Natchaug Hosp., Inc., No. 3:17cv1099 (JBA), 2019 U.S. Dist. LEXIS 164716, at *23 n.2, 2019
WL 4723066 (D. Conn. Sep. 25, 2019) (noting discrepancy in causation standard applied to CFEPA
retaliation claims by state and federal courts).

                                                 18
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 19 of 32



plaintiff’s complaints that her supervisor was “very demanding” amounted to protected activity).

Indeed, none of the individuals who came to DKH to discuss Plaintiff’s complaint with her in-

person viewed her complaints as gender-based. Lutner Dep. Tr., p. 202:20-21.

               Nor can Plaintiff establish a causal connection between any alleged protected

activity and an adverse employment action. Assuming a denial of an assignment to run the board

constitutes an adverse employment action (see Section VI.A, supra), Plaintiff cannot establish

that Sheridan assigning running the board to more-capable physicians than Plaintiff was

retaliatory. Indeed, Dr. Schimmel did not assign Plaintiff to run the board when he was Chief,

well before Plaintiff allegedly engaged in any protected activity, even considering the March

2016 email. Ex. A, Schimmel Dep. Tr., p. 67:5-8.

               As for her termination, Plaintiff cannot show a causal connection between Dr.

Guslits’ legitimate, nondiscriminatory reason for terminating Plaintiff’s employment—her

failure to meet the requirements of her PIP—and any protected activity.          Even assuming

Plaintiff’s March 2016 complaint about Dr. Soliman’s management style and clinical skills

amounts to protected activity, this came nearly two years prior to her termination on January 23,

2018. Exhibit C. Such a long lapse between protected activity and adverse action negates any

retaliatory motive. See, e.g., Douglas v. City of Waterbury, 494 F. Supp. 2d 112, 125 (D. Conn.

2007) (“In the Second Circuit and district courts within the Second Circuit, time periods greater

than one year have been found, in general, to be insufficient to establish this temporal

relationship.”). This is especially true when Plaintiff received a positive performance review in

the interim, receiving nearly all “meets expectations” on her October 2016 performance review.

Dayes v. Pace Univ., 2 F. App'x 204, 208 (2d Cir. 2001) (intervening positive review defeated

attempt to establish a causal connection).



                                               19
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 20 of 32



               In addition, Plaintiff cannot rely on her January 5, 2018 complaint as the basis for

her retaliation claim. By this point, Plaintiff was admittedly aware that her employment was

likely to be terminated, and she had already hired an attorney. Exhibit K, Guslits Dep. Tr., pp.

208:22-25; Exhibit Q; Exhibit B, Pl. Dep. Tr. pp. 279-280, 287:6-288:9; Exhibit HH. Plaintiff’s

January 2018 complaint thus was nothing more than Plaintiff’s last-minute attempt to save her

job by re-characterizing her ongoing performance management as discriminatory, this time

framing it in the context of gender discrimination. Accordingly, it cannot form the basis of her

retaliation claim. See Saenger v. Montefiore Med. Ctr., 706 F. Supp. 2d 494, 519 (S.D.N.Y.

2010) (“Put bluntly, [p]laintiff cannot use the threat of a discrimination lawsuit to immunize

himself from the reasonable and foreseeable consequences of his misconduct, especially

misconduct that pre-dates any protected activity.”). This is especially true here, where twenty-

three days into her PIP, Plaintiff still could not contain her angry outbursts about her Chief.

Exhibit M; Exhibit P. And, importantly, as noted, it was Dr. Guslits, not Dr. Soliman, who was

the sole termination decision-maker. Exhibit K, Guslits Dep. Tr., p. 25:11-17. In fact, not only

is it undisputed that Dr. Soliman had no input into the termination decision, he testified he

absolutely did not want Plaintiff’s employment to be terminated. Exhibit S, Soliman Dep. Tr.,

p. 72:3-13, 296.

               Plaintiff has not adduced any evidence necessary to support a rational finding that

Plaintiff’s protected activity was the but-for reason, or even a motivating factor, in Sheridan’s

termination of her employment, rather than the legitimate, non-discriminatory reason that she

failed to adhere to the requirements of her PIP. Accordingly, Plaintiff’s claims that Sheridan

engaged in unlawful retaliation warrant summary dismissal.




                                                20
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 21 of 32



   C. Sheridan is Entitled to Summary Judgment on Count Five Because Plaintiff Spoke Only
      Pertaining to Her Official Duties and She Has No Evidence of Pretext

                  Plaintiff alleges she was retaliated against for making complaints “related to

threats to patient safety.” As an initial matter, Plaintiff’s purported speech was nothing more

than disagreements with how Dr. Soliman ran the department and a bizarre, unsubstantiated

claim that Dr. Soliman somehow tampered with her drugs. None of this amounts to protected

speech, but even if it did, Plaintiff cannot establish causation, as it is clear that no one to whom

Plaintiff complained viewed her complaints as concerning or rising to the level of a patient safety

concern.

                  Section 31-51q of the Connecticut General Statutes creates a cause of action for

damages when an employee has been subjected to “discharge on account of the exercise by such

employee of rights guaranteed by the first amendment to the United States Constitution or

section 3, 4 or 14 of article first of the Constitution of the state….” A retaliation claim under

section 31-51q requires Plaintiff to establish three elements: (1) she engaged in speech protected

by the federal or state constitution, (2) she was disciplined or discharged because of that speech,

and (3) a causal connection between the allegedly adverse employment action and her protected

speech. See, e.g., Weinstein v. University of Connecticut, 136 F. Supp. 3d 221, 231 (D. Conn.

Jan. 22, 2016).

                  Plaintiff cannot establish a prima facie case of retaliation because her speech,

which was not constitutionally protected under either the federal or state constitution, did not

cause any adverse employment action.




                                                 21
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 22 of 32



              1.      Plaintiff’s Alleged Speech Related to “Patient Safety” Was Part-And-
                      Parcel of Her Official Duties As a Physician

              Courts routinely deny retaliation claims predicated on speech made “in the course

of [an employee’s] employment duties,” as this expression is not constitutionally protected.

Schumann, 304 Conn. at 589 (directing judgment for defendant on section 31-51q retaliation

claim because “on-the-job” speech is not protected by first amendment); see also Cobb v. Atria

Senior Living, Inc., No. 3:17-cv-00291 (MPS), 2018 U.S. Dist. LEXIS 13725, at *22, 2018 WL

587315 (D. Conn. Jan. 29, 2018) (“Courts have found that employee speech regarding patient

safety in fields related to healthcare is unprotected by the First Amendment.”); Lenox v. Town of

North Branford, 2012 U.S. Dist. LEXIS 174419, at *33, 2012 WL 6102470 (D. Conn. Dec. 7,

2012), rev’d in part on other grounds 2013 WL 2155523 (D. Conn. May 16, 2013) (granting

summary judgment under Connecticut law because plaintiff’s speech “pursuant to his official

duties” was not protected speech). Specifically, in Schumann, the Connecticut Supreme Court

defined the context of employment duties, holding that “on-the-job” speech is made “pursuant

to an employee’s duties [and] part and parcel of his concerns about his ability to properly

execute his duties.” Id. at 614 (emphasis added, citation and internal quotation marks omitted).

The Schumann Court further determined that “[t]he key inquiry is ‘whether the speech activity

stemmed from and [was of] the type…that [the employee] was paid to do….” Id. Moreover, the

“ultimate question” is whether the employee “speaks as a citizen or instead as [an] employee.”

Id. And, “a relevant factor” in that assessment “is whether the employee took her complaints to

persons outside the workplace or whether she took them up the chain of command to her

supervisors.” Carlson v. Sheriden Woods Health Care Ctr., Inc., No. HHDCV116025384S,

2012 Conn. Super. LEXIS 472, at *15, 2012 WL 753756 (Super. Ct. Feb. 14, 2012) (citing Davis

v. McKinney, 518 F.3d 304, 313 (5th Cir. 2008)).


                                               22
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 23 of 32



               In this case, Plaintiff merely complained to her colleagues, the hospital, and

management about her personal gripes about her supervisor. She did not speak outside her

official capacity as a physician.   Urashka v. Griffin Hosp., 841 F. Supp. 468, 474 (granting

defendant’s motion to dismiss plaintiff’s § 31-51q claim on the basis that plaintiff’s voiced

concerns about workplace mismanagement and her work schedule were not matters of public

concern); Brown v. City of New Britain Board of Educ., CV116011012, 2015 Conn. Super.

LEXIS 2528, at *9, 2015 WL 6499734 (Conn. Super. Ct. Oct. 1, 2015) (complaints about

insufficient resources and OSHA violations were “made as part of the plaintiff’s official duties

[as a teacher]” as a matter of law and not constitutionally protected); see also Schumman, 304

Conn. at 615 (concerns about patient safety are part and parcel of job as pathologist); Gwozdz v.

Genesis Physician Servs., No. 13cv317 (AWT), 2014 U.S. Dist. LEXIS 31113, at *11 (D. Conn.

Mar. 11, 2014) (granting motion to dismiss because APRN’s complaints about “deficiencies and

errors in patient charting, as well as in patient care, medication delivery and administration” to

Department of Labor and to the Board of Examiners for Nursing did not change the fact that

complaints “owed their existence to [plaintiff’s] job duties and were made in furtherance of those

duties”).

               Accordingly, and as a matter of law, Plaintiff’s speech and conduct was in her

official capacity, and her speech is not protected by the First Amendment.

               2.     Plaintiff’s Speech Was Not Protected By the Connecticut Constitution.

               The Connecticut Supreme Court applies a different—but also strict—standard for

section 31-51q free speech claims arising under the Connecticut Constitution. Trusz v. UBS

Realty Investors, LLC, 319 Conn. 175 (2015). Section 31-51q only protects employee speech

under the Connecticut Constitution if an employee’s speech is on a matter of public concern and



                                               23
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 24 of 32



implicates an employer’s “official dishonesty, deliberately unconstitutional acts, other serious

wrongdoing, or threats to health and safety.”             Id. at 210-212 (adopting the modified

Pickering/Connick balancing test announced by Justice Souter in his Garcetti dissent).9

Conversely—and just like 31-51q claims arising under the federal constitution—“if an

employee’s job related speech reflects a mere policy difference with the employer, it is not

protected” under our state constitution. Id. at 212.

                Here, Plaintiff concededly had policy differences with Dr. Soliman on how to run

the department of anesthesiology at DKH. Plaintiff did not like the changes Dr. Soliman had

made in order to run the department more efficiently and satisfy Sheridan’s client, DKH. Exhibit

C; Exhibit S, Soliman Dep. Tr., p. 89. As to her preposterous claim that Dr. Soliman switched

out her syringe of propofol, even then, Plaintiff was unable to identify any potential harm to the

patient. Exhibit B, Pl. Dep. Tr., p. 258:9-16. Accordingly, because Plaintiff raised nothing more

than a policy disagreement with her Chief, her speech is also not protected under the Connecticut

Constitution.

                3.     Plaintiff Cannot Establish Causation

                In the alternative, Plaintiff’s retaliation claim fails because she cannot establish

causation between her alleged protected speech and Sheridan’s decision to terminate her

employment. Courts reject Section 31-51q claims where, as here, there is no evidence that any

protected speech “was a substantial or motivating factor in the employer’s decision to

[discipline] or discharge him.” Lowe v. Amerigas, Inc., 52 F. Supp. 2d 349, 359-360 (D. Conn.

1999) (entering judgment for employer on section 31-51q claim for lack of causation); Konspore

v. Friends of Animals, Inc., 10vc613, 2012 U.S. Dist. LEXIS, at *56-57, 2012 WL 965527 (D.


9
  The Connecticut Supreme Court’s decision in Trusz applies equally to speech in a private workplace for
section 31-51q claims arising under our state constitution. Trusz, 319 Conn. at 217.

                                                  24
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 25 of 32



Conn. Mar. 20, 2012) (same). In short, the Court should dismiss the 31-51q claim because there

is no evidence in the record to suggest that Plaintiff’s purported speech had anything to do with

the termination decision.

               As set forth in Section VI.A, supra, Defendant has presented substantial evidence

that Plaintiff was terminated for failure to follow her PIP when she texted her co-workers

denigrating her Chief. In light of this, Plaintiff is left with no evidence whatsoever of causation

or retaliatory intent. Lowe v. AmeriGas, Inc., 52 F.Sup.2d 349, 360 (D. Conn. 1999), aff'd, 208

F.3d 203 (2d Cir. 2000) (“[F]inding no evidence from which a reasonable jury could conclude

that plaintiff's protected speech entered into the decision to terminate him or that it was a

substantial or motivating factor in his termination, we grant summary judgment in favor of

defendant on plaintiff's section 31-51q claim”); Picone v. Aquarion Water Co., No.

FBTCV156050419, 2016 Conn. Super. LEXIS 2653, at *16 (Super. Ct. Oct. 21, 2016) (granting

summary judgment on 31-51q claim because Plaintiff unable to meet burden on causation in

light of defendant’s “substantial evidence to support its argument that the plaintiff was fired due

to his poor job performance”). Because Plaintiff cannot establish that her purported speech was

a substantial or motivating factor in the decision to terminate her employment, the Court should

grant summary judgment in Sheridan’s favor.

   D. Count Six Fails Because Sheridan Had Cause to Terminate Plaintiff’s Contract and
      Plaintiff Has no Damages

               1.     Sheridan Had Cause to Terminate Plaintiff’s Contract

               Plaintiff is unable to establish that Sheridan lacked cause to terminate her

contract. See Hawley Ave. Assocs., LLC v. Russo, 130 Conn. App. 823, 832 (2011) (“The

elements of a breach of contract action are the formation of an agreement, performance by one




                                                25
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 26 of 32



party, breach of the agreement by the other party and damages.” (emphasis added; internal

quotation marks omitted)).

               Sheridan had cause to terminate Plaintiff’s contract, which specifically identified

“negligence” and “commission of acts that in any way jeopardize or damage the professional

integrity, reputation or relationship of the Company or any of its Affiliates.” Exhibit Y. After

placing Plaintiff on a PIP for, among other things, her inability to control her temper, a mere

three weeks later, Plaintiff was unable to control herself when she texted her colleagues, calling

her Chief an “indecent, evil being,” and Dr. Graham—a DKH employee—and making serious,

unsubstantiated allegations against Dr. Soliman. Exhibit M. According to Dr. Guslits, these text

messages denigrating her Chief created an “unsafe practice environment” because the group

needs to follow the leadership of the Chief to ensure patient care. Exhibit K, pp. 110:8-111:14.

Plaintiff’s conduct in reaching out to her colleagues and DKH’s Chief Medical Officer placed the

professional integrity of Dr. Soliman in question, thus potentially damaging Sheridan’s

professional integrity, reputation, and relationship with DKH, in violation of her contract. As set

forth in more detail in Section VI.A, supra, Plaintiff was terminated for texting her colleagues

and denigrating her Chief, which is sufficient cause to terminate her Employment Agreement

“for cause.” Accordingly, Plaintiff cannot establish that Sheridan breached the Employment

Agreement when it terminated Plaintiff’s employment pursuant to the “with cause” provision and

summary judgment is appropriate on Count Five.

                      2.      Plaintiff Has No Damages

               Proof of damages is an essential element of a breach of contract claim. Rosato v.

Mascardo, 82 Conn. App. 396, 411 (2004). Without in any way conceding Sheridan breached




                                                26
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 27 of 32



the Employment Agreement, because Plaintiff cannot prove damages due to any alleged breach

in this case, her contract claim fails.

                “It is axiomatic that the burden of proving damages is on the party claiming them.

. . . When damages are claimed they are an essential element of the plaintiff's proof and must be

proved with reasonable certainty.” Frillici v. Westport, 264 Conn. 266, 283 (2003) (internal

quotation marks omitted). “Damages are recoverable only to the extent that the evidence affords

a sufficient basis for estimating their amount in money with reasonable certainty. Thus, the court

must have evidence by which it can calculate the damages, which is not merely subjective or

speculative, but which allows for some objective ascertainment of the amount.” CAS

Construction Company v. Town of East Hartford, 82 Conn. App. 543, 556 (2004). In other

words, “speculative claims for damages are not allowable in breach of contract cases.” Gyadu v.

Progressive Cas. Ins. Co., No. CV145016049S, 2015 Conn. Super. LEXIS 2955, at *6 (Super.

Ct. Dec. 1, 2015); W. Haven Sound Dev. Corp. v. W. Haven, 201 Conn. 305, 320 (1986)

(explaining that the law does not permit prospective damages that are too “speculative and

remote”).

                Plaintiff is not entitled to any back pay as an award of damages for her breach of

contract claim because she declined two positions in January and March of 2018. Exhibit B,

Pl.’s Dep. Tr., pp. 309:1-7, 319-21. Plaintiff concedes that she would have been making the

same or more at New York Presbyterian Hudson Valley Hospital--$400,000 to $700,000—which

she turned down the same month Sheridan terminated her employment. Exhibit B, Pl.’s Dep.

Tr., pp. 311:3- 313. Accordingly, Plaintiff is unable to establish she suffered any damages from

any alleged breach by Sheridan, and her breach of contract claim fails as a matter of law.




                                                27
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 28 of 32



   E. Count Seven Fails Because Sheridan Did Not Make Any Defamatory Statements, And
      Even If It Did, It Is Protected By Qualified Privileged

               Plaintiff alleges that Dr. Soliman’s critiques of her performance, contained in

Plaintiff’s performance evaluation and PIP and in summaries to Sheridan management, were

defamatory.   (Compl. Count Seven ¶¶ 33-34).         Summary judgment should be granted on

Plaintiff’s defamation claims against Defendants because there is no genuine issue of material

fact as to whether Sheridan made defamatory statements. Additionally, even if the Court were to

conclude that statements Defendants made could be construed as defamatory, any such

statements were protected by qualified privilege.

               1.     Sheridan Did Not Make Any Defamatory Statements

               Sheridan is entitled to summary judgment as to Plaintiff’s defamation claim

because it did not make any defamatory statements.

               “A defamatory statement is defined as a communication that tends to harm the

reputation of another as to lower him in the estimation of the community or to deter third persons

from associating or dealing with him. . .. To establish a prima facie case of defamation, the

plaintiff must demonstrate that: (1) the defendant published a defamatory statement; (2) the

defamatory statement identified the plaintiff to a third person; (3) the defamatory statement was

published to a third person; and (4) the plaintiff's reputation suffered injury as a result of the

statement.” Hopkins v. O'Connor, 282 Conn. 821, 838, 925 A.2d 1030 (2007) (internal quotation

marks omitted).

               “To prevail on a common-law defamation claim, [the] . . . plaintiff must prove

that the defendant published false statements about her . . ..” Daley v. Aetna Life & Casualty Co.,




                                                28
        Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 29 of 32



249 Conn. 766, 795 (1995) (emphasis added).10 Truth is an absolute defense to a claim of

defamation. See Goodrich v. Waterbury Republican-American, Inc., 188 Conn. 107, 112 (1982).

“To be actionable, the statement in question must convey an objective fact, as generally, a

defendant cannot be held liable for expressing a mere opinion.” Daley v. Aetna Life & Casualty

Co., 249 Conn. 766, 795 (1999).

                Plaintiff has proffered no information that would create a genuine issue of

material fact relating to her claims of defamation. Dr. Soliman’s statements about Plaintiff’s

performance and clinical skills were either true (as evidenced by Dr. Schimmel’s concurring

assessment of her abilities) or mere opinion, neither of which is actionable as defamation. See

Exhibit A, Schimmel Dep. Tr., pp. 16:11-24, 17:8-10, 18:1-18, 20:2-20, 23:7-12. As such,

Defendants are entitled to summary judgment on Plaintiff’s defamation claims as a matter of

law.

                2.      Any Allegedly Defamatory Statements Were Protected By A Qualified Or
                        Conditional Privilege

                Even if the alleged statements by Defendants could be construed as defamatory,

summary judgment is appropriate as to Plaintiff’s defamation claims because such alleged

statements are protected by a qualified or conditional privilege.

                “One who publishes defamatory matter concerning another is not liable for the

publication if (a) the matter is published upon an occasion that makes it conditionally privileged

and (b) the privilege is not abused.” Restatement (Second) of Torts § 593. “An occasion makes

a publication conditionally privileged if the circumstances lead any one of several persons

10
  While Plaintiff asserts claims of defamation per se, the distinction is of no moment for the purposes of
this motion, as alleging defamation per se only relieves a plaintiff from establishing the existence of
injury. See Pollack v. Eitelberg, 2012 Conn. Super. LEXIS 2910, at *30, 2012 WL 6634693 (Conn.
Super. Ct. Nov. 30, 2012) (“Alleging defamation per se relieves the plaintiff of offering proof as to the
injury element of defamation claims, but does not alleviate the duty to prove the other three elements of a
prima facie case for defamation . . .”).

                                                    29
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 30 of 32



having a common interest in a particular subject matter correctly or reasonably to believe that

there is information that another sharing the common interest is entitled to know.” Restatement

(Second) of Torts, § 596. “The essential elements of [a qualified privilege] defense are good

faith, an interest to be upheld, a statement limited in its scope to this purpose, a proper occasion

and publication in a proper manner to proper parties.” Decker v. Martin, 2010 Conn. Super.

LEXIS 168, at *15, 2010 WL 625794 (Conn. Super. Ct. Jan. 19, 2010).

               In the employment context, there is a qualified privilege for statements made

between management regarding an employee’s performance and employment status.                   See

Torosyan v. Boehringer Ingelheim Pharm., 234 Conn. 1, 29, 662 A.2d 89, 103 (1995)

(“[C]ommunications between managers regarding the review of an employee's job performance

and the preparation of documents regarding an employee's termination are protected by a

qualified privilege. Such communications and documents are necessary to effectuate the interests

of the employer in efficiently managing its business.”).

               A plaintiff may overcome the qualified privilege only by establishing “that the

holder of the privilege acted with malice in publishing the defamatory material.” Gambardella v.

Apple Health Care, Inc., 291 Conn. 620, 630 (2009).        Malice can be either “’actual malice,’

namely, the publication of a false statement with actual knowledge of its falsity or reckless

disregard for its truth, or ‘malice in fact,’ namely, the publication of a false statement with bad

faith or improper motive.” Id. at 633-34.

               Here, all of Dr. Soliman’s statements occurred in the context of evaluating or

managing Plaintiff’s performance and correlating discussions with Sheridan management about

the best way to do so. Nor has Plaintiff adduced any evidence to support malice on the part of




                                                30
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 31 of 32



Dr. Soliman. Accordingly, any purportedly defamatory statements by Sheridan are protected by

qualified privilege and Plaintiff’s defamation count fails.

VII.   CONCLUSION

               For all of the foregoing reasons, Defendant respectfully requests that this Court

enter summary judgment in its favor on all counts of Plaintiff’s Complaint.




                                              Respectfully submitted,
                                              THE DEFENDANT


                                      By:     s/ Holly L. Cini
                                              Holly L. Cini (ct 16388)
                                              holly.cini@jacksonlewis.com
                                              Carolyn A. Trotta (ct 30220)
                                              carolyn.trotta@jacksonlewis.com
                                              Jackson Lewis P.C.
                                              90 Statehouse Square, 8th Floor
                                              Hartford, CT 06103
                                              P: (860) 522-0404
                                              F: (860) 247-1330




                                                 31
       Case 3:18-cv-01359-JBA Document 72-1 Filed 12/02/19 Page 32 of 32



                                 CERTIFICATION OF SERVICE


               I hereby certify that on December 2, 2019, a copy of the foregoing Defendant’s

Memorandum in Support of Motion for Summary Judgment was filed electronically. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                               s/ Carolyn A. Trotta
                                               Carolyn A. Trotta




4818-4584-0301, v. 3
